 SAN FRANCISCO LABOR COUNCIL, AFL-CIOSan Francisco Labor Council,AFL-CIOandITOPackingCo., Inc.and Arden-Mayfair, Inc. Case 20-CC-833June 17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 16, 1971, Trial Examiner James T. Barkerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in the unfairlabor practices alleged in the complaint and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision andsupporting brief. The General Counsel filed an answer-ing brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,San Francisco Labor Council,AFL-CIO,its officers,agents, and representatives,shall take the action setforth in the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter was heardat San Francisco, California, on January 20, 1971, pursuantto a charge and a first amended charge filed by ITO PackingCo., Inc., and Arden-Mayfair, Inc., on September 26, 1968,and October 28, 1968, respectively. On July 30, 1969, theActing Regional Director of the National Labor RelationsBoard for Region 20 issued a complaint and notice of hearingalleging that San Francisco Labor Council, AFL-CIO, here-inafter called Respondent, had violated Section 8(b)(4)(ii)(B)of the National Labor Relations Act, as amended, hereinaftercalled the Act. At the hearing the Respondent offered a clos-ing statement on the record, and on February 16, 1971, theGeneral Counsel timely filed a brief with me.191 NLRB No. 59261Upon consideration of the brief of the General Counsel andupon the entire record in this caseiand my observation of thewitnesses, I make the following:FINDINGS OF FACTIJURISDICTIONAL FACTSAt all times material herein, Pagliarulo Fruit Co., Inc.;John Pagliarulo, Inc.; John A. Pagliarulo; Paul A. Pagliaruloand John Pagliarulo & Sons, hereinafter called Pagliarulo etal., have been engaged in business as growers and shippers ofCalifornia table grapes. Each separate enterprise has had aplace of business in Delano, California, and each of the busi-nesses has been operated as a single-family enterprise, com-monly owned and controlled. Together, the aforesaid enter-prises constitute a single employer. Pagliarulo et al. annuallysells and ships products in excess of $50,000 directly to non-retail customers outside the State of California.Barr Packing Company, herein called Barr, is a partner-ship composed of Edwin L. Barr, Sr.; Merle Barr; Edwin L.Barr, Jr.; and Caroline H. Barr. At times material herein,Barr has been engaged in business as a grower and shipper ofCalifornia table grapes and has had a place of business inSanger, California. Barr, annually sells and ships productsvalued in excess of $50,000 directly to nonretail customersoutside the State of California.Giumarra Vineyards has been at all times material hereina California corporation engaged in business as a grower andshipper of California table grapes. Giumarra has its principalplace of business in Kern County, California, and annuallysells and ships products valued in excess of $50,000 directlyto nonretail customers outside the State of California.At all times material herein, Lucky Stores; Safeway Stores,Inc.;Arden-Mayfair, Inc.; Cala Foods; Lee Bros.; QualityFoods; Purity Stores, Inc.; and Diamond Properties, Inc.have operated retail stores in San Francisco, California,and/or in the San Francisco Bay Area. Each has had annualsales from such operations in excess of $500,000 and each hasannually purchased goods and merchandise valued in excessof $5,000 which were shipped to them directly from outsidethe State of California, or which were shipped to them fromsuppliers of California who obtained said goods directly fromoutside the State of California.At material times, Food Employers Labor Relations As-sociation, Inc., hereinafter called Food Employers, has beenan employer association with an office and place of businesslocated at San Francisco, California. At material times, FoodEmployers has had as members retail food stores with placesof business in the San Francisco Bay Area. Food Employershas at material times herein bargained collectively with labororganizations, including members of Respondent, on behalfof its employer-members.The employer-members of Food Employers, in the courseand conduct of their business operations, annually sell atretailmerchandise valued in excess of $500,000. Addition-ally, in the course and conduct of their business operations,employer-members of Food Employers annually purchaseand receive goods and materials valued in excess of $50,000from points and places located outside the State of California.Moreover, they annually, purchase and receive goods andmerchandise valued in excess of $50,000 from other enter-prises located in the State of California, which other enter-'Pursuant to a motion of the General Counsel, it is hereby ordered thatthe transcript in this proceeding and, where pertinent, exhibits in evidenceherein are corrected by substituting for references and designations "Charg-ing Party's Exhibit is - 1c," the reference and designation "Respondent'sExhibits 1(a) - 1(c) " 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDprises receive said ,goods and merchandise directly frompoints outside the State of California.At all times material herein,-Pagliarulo et al., Barr, andGiumarra Vineyards have constituted employers and/or per-sons engaged in commerce and in operations affecting,cammerce within the meaning of Section 2(2), (6), and (7) of theAct.At all times material herein, Lucky Stores; Safeway Stores,Inc.;Arden-Mayfair, Inc.; Cala Foods; Lee Bros.; QualityFoods; Purity Stores, Inc.; Diamond Properties, Inc.; andFood Employers have been employers engaged in commerceand in operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe San Francisco Labor Council is a chartered centrallabor body chartered by the American Federation of Laborand the Congress of Industrial Organizations. From time totime various AFL-CIO labor organizations have been affi-liated with the San Francisco Labor Council. The constitu-tion and bylaws of the Council provide as follows:The Council shall be composed exclusively of delegatesfrom locals of national and international unions andorganizing committees affiliated with the AFL-CIO, di-rectly affiliated local unions and such other subordinatebodies as the AFL-CIO may determine are eligible foraffiliation.Affiliated unions are entitled to elect delegates to the Councilbased on the size of the affiliated union's membership andunder the constitution and bylaws only delegates are eligibleto serve as officers of the Council. The day-to-day activitiesof the Council are conducted by officers and standing com-mittees whose membership is comprised of delegates to theCouncil. The Council has an executive committee consistingof 17 members who are delegates chosen by the affiliatedunions. The committee serves as an executive, mediating, andorganizing committee. Article VIII, section 2 of the constitu-tion and bylaws of the Council provides:(a)s an Organizing Committee it should assist in theorganization of all trades and occupations not alreadyorganized, if requested to do so by the national AFL-CIO or the International Union involved and lend suchassistance as necessary to aid AFL-CIO organizationsto maintain their organization ....Article II, section 1 declares a purpose and principle of theCouncil to be:(t)o organize all branches of labor in order that each maycooperate with the other in establishing and maintainingin the various crafts and callings the highest possiblestandard of living for our members.Section 2 of the same article declares a purpose and principleof the Council to be the effectuation of "an amicable and justsettlement of all disputes arising between employer and em-ployee."At times pertinent herein, Retail Clerks InternationalUnion, Local 648; Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 115; Building ServiceEmployees International Union; and Office and ProfessionalEmployees Union have been affiliated with the Council. Infurtherance of the interests and objectives of affiliated labororganizations, the Council has, at times pertinent herein,recommended placing employers on the Council's "We DoNot Patronize List" and has recommended the granting ofstrike sanctions to an affiliated labor organization. Moreover,the record reveals that at times material the Council has givenassistance to and served a mediative role in collective-bar-gaining negotiations being conducted with employers by affi-liated unions of the Council.Upon theforegoing,I findthatat all times material hereinSan FranciscoLabor Council, AFL-CIO,hereinafter calledRespondent, has been a labor organization within the mean-ing of Section2(5) of the Act. SeeLocal 60 InternationalAssociationof Bridge,Structural,and OrnamentalIron,.Work-ers,AFL-CIO, et al. (NALEWS, INC.)177NLRB= No.73(TXD),and cases cited therein;Washoe Investment Co.,Inc.,, d/b/a/ Crystal Bay,, 3lub; ,169NLRB838;,HalliburtonCompany,142 NLRB 644,'645,' andacases cited therein atfootnote 4.IIITHE -UNFAIR LABOR PRACTICESA: The IssuesThe principalissue-inthis proceeding is whether the evi-dence sustains the General Counsel in his contention that, inviolation of Section 8(b)(4)(ii)(B) of the Act, and for a pro-scribed object, Respondent threatened neutral food store op-erators with picketing, union refusal to handle Californiatable grapes, and the loss of their sources of supply for Cali-fornia table grapes if the individual food stores did not ceasehandling or selling California table grapes.No issue is raised with respect to the existence at materialtimes of a primary labor dispute between United Farm Work-ersOrganizing Committee, AFL-CIO, hereinafter calledUFWOC, and Pagliarulo et al., Barr, Giumarra Vineyards,and other growers of California table grapes. The Respondentcontends, however, that the General Counsel failed to sustainhis burden of proof in that (a) it was not shown that thealleged threats were made by agents of Respondent and/orrelated to strike or boycott activity by labor organizationsaffiliated with Respondent; (b) that the statements of recordwhich the General Counsel contends comprise threats wereother than ambiguousallusionsto prospective consumer boy-cott activity, lawful under theTree Fruits2andServette3deci-sions; and (c) that Respondent acted in any unlawful mannerin support of UFWOC.B. Pertinent Facts1.The minute entriesAs found above, at all times material herein, UFWOC hashad a primary labor dispute with Pagharulo et al., Barr,Giumarra Vineyards, and other growers of California tablegrapes.On Monday, August 26, 1968, the San FranciscoLabor Council held a regularly scheduled meeting. Thesynopsis of the official minutes of the meeting contains thefollowing entry:Communications: - Filed: From United Farm Workersthanking the Council for their contribution and effortsin behalf of the grape boycott.The synopsis of the meeting of the executive committee ofthe Council for August 26, 1968, contains the following:In the matter of the telegram dated 8-23-68 fromWilliam Kircher, Director of Organization, AFL-CIOand requesting support of boycott of California grapes asunanimously voted by AFL-CIO Executive CouncilMay 14, 1968, the following appeared: Sisters KathyMurguia, and Martha Schaffter, and Messrs: GeorgeCasey, Jr.,Wholesale Fruit and Produce Dealers Assn.of San Francisco, P. Repetto, Golden Gate Produce Ter-minalof So. San Francisco, and Arthur Jacobs of FoodEmployers Labor Relations Association, H. Houston of'NL.R.B.v.Fruit & Vegetable packers & Warehousemen,Local 760, etal.,377 U.S. 58.'NL.R.B.v. Servette,Inc.,377 U.S 46. SAN FRANCISCO LABOR COUNCIL, AFL-CIO263Purity Stores, Inc., and E. Schmidt of Louis Stores, Inc.and Brothers Gene DeChristofaro, Joseph Ciraulo, Jo-seph Bologna, Emerson Street, Victor Lazzaro, DanFlanagan, J. Lupe Murguia, Andres Chevez, PaulMcCormick, Fred Ross, James Drake, Peter Velasco,Harold Lopez, Alfred Lumbardi, George Mesure, L. J.McNichol, Edwin Michelsen, Art Carter, Pat Savin, andJ.H. Trimble. It was reported that a series of meetingshad been held with representatives of the CommissionMarkets and with Retail Chain Store Growers, all on thesubject of a boycott of grapes in the San Francisco BayArea.Mr. Arthur Jacobs, representing the Food Em-ployers Labor Relations Association took the positionthis was not a labor dispute, that the question of whethera commodity should be sold or not sold was not a labormatter but was a trade and merchandising matter andreported actions of certain chain stores as follows: Al-bertsons, QFI, Lucky Stores, Garden Mayfair, SafewayStores, Lee Brothers and Cala will continue to handlegrapes.Diamond Properties requested further discus-sion on the subject matter. Purity was present and at thistime stated they were not prepared to answer, they werenot opposed to grape workers of the AFL-CIO, andwould cooperate with a peaceful boycott, it being theirfeeling that some kind of cooperative and peaceful effortmight be workedout infurtherance of this effort of theLabor Council. Lewis Stores stated they would continueto handle grapes but they cannot delineate their thinkingat this time.Mr. George Casey, Jr., representing theWholesale Food and Produce Directors Association ofSan Francisco and Mr. P. R. Repetti of the Golden GateProduce Terminal, So. San Francisco, then issued com-parable statements that they were licensed and bondedby the State law, to move, dispose, and sell any kind ofproduce that the growers ship to them. The position ofmanagement not being unanimously firm as has beenreported above, it was proposed and agreed to by allparties present, that this matter be held over one weekuntil 10:00 a.m. Tuesday, September 3, in the hope ofreaching an amicable understanding in relation to thisboycott.Annexed to the printed synopsis of the minutes of the meet-ings of Monday, August 26, 1968, was a printed list bearingthe names of certain employers under the heading "Nationaland International Boycotts." Included in the list was Gi-umarraVineyards Corporation. The listing of Giumarra wasfollowed by the additional notation, "by AFL-CIO on behalfof United Farm Workers Organizing Committee." Therethen followed a specification of Giumarra products by brandname.In a similarmanner, the synopsis of the minutes of theexecutive committee for its Tuesday, September 3, 1968,meetingcontained the following reference:In the matter of the telegram dated 8/23/68 fromWilliam Kircher, Director of Organization, requestingsupport of the boycott of Californiagrapes as unani-mously voted by the AFL-CIO Executive Council onMay 14, 1968. The following appeared before your com-mittee: Harold Lopez, Teamsters; Gene DeChristofaro,Pete Velasco, LeRoy Chatfield, J. Lupe Murguia, KathyMurguia, Martha Schaffer, and Cesar Chavez, UnitedFarm Workers Organizing Committee; and Dan Flana-gan, Regional Office, AFL-CIO. During the past weekevery efforthas been madeby the Labor Council toactivate negotiations between the United Farm WorkersOrganizing Committee and the table grape growers. Thiseffort having been unsuccessful to date, your committeerecommends that we lend our efforts to effect a boycottin the San Francisco area, in commission markets, ware-houses, retail stores, restaurants, hospitals, and anyplace else that in the past has handled table grapes. It isour hope that as we now enter the harvest season fortable grapes that no consumer in the entire area will haveany part of this merchandise. We also serve notice thatif the Governor attempts to provide legislation to protectthese grape growers, we willuse allefforts to defeat suchan inhuman purpose. We urge all local unions throughpublicity and direct communications with their mem-bers to support the purposes of this boycott action. Werequest the support of the Mayor and Board of Super-visors in any way possible. We recommend immediateactivation of such a boycott.2.ThemeetingsIn the meantime, on or about August 19, 1968, ArthurJacobs, who at the time in question served as executive direc-tor of Food Employers, attended a meeting at the San Mateooffice of Safeway Stores pertaining to the subject of the Cali-fornia table grape boycott. Also in attendance was ThomasKane, then an assistant to Jacobs. H. F. Weber, vice presidentof industrial relations for Safeway Stores, and David Newell,Northern California branch manager of industrial relationsfor Safeway, also attended the meeting. In attendance alsowas Jack Crowley,assistantsecretary of Respondent; ClaudeJinkerson, secretary of Retail Clerks International Union,Local 648, and a member of Respondent's executive commit-tee;Dan Flanagan, regional directorof the AFL-CIO; andGene DeChristofaro, an organizer of the AFL-CIO stationedin San Francisco. Moreover, associated with UFWOC and inattendance at the meeting were Dave Averbruck, Pete Del-gado, Kathy Murguia, and Lupe Murguia.The meeting commenced with an explanation by a tradeunion representative as to the purpose of the meeting.' It wasstated by the trade union representative that Safeway wasbeing asked to remove table grapes from their shelves. As thediscussion developed, Jack Crowley and either Dan Flanaganor Gene DeChristofaro said that- "all of the unions wereworking together" through their respective labor councils toobtain the removal of California table grapes from retail gro-cery store outlets and that the "wholesale unions" were notgoing to handle table grapes. There followed an extensivediscussion between the trade union representatives and repre-sentatives of Safeway concerning the details of the farm labordispute involving grapes. As a consequence of this discussion,Herman Weber stated that the company did not wish to beplaced in the position of judging what products should orshould not be sold in its stores. He asserted that this was adecision for the public to make. He further asserted that thefarm labor dispute involving grapes was not a labor disputeinvolving Safeway Stores in that Safeway and Food Employ-ers had contractual relations with a number of labor organi-zations.He stated that neither Safeway nor the Food Em-ployers at the time in question had disputes with any of theselabor organizations.Weber asserted that the issue of remov-ing California table grapes was essentially a "merchandisingdecision." Arthur Jacobs enunciated a view similar to thatexpressed by Weber and asserted that there existed no labordispute involving Safeway or Food Employers and that thequestion posed by the trade union statement articulated at themeeting was a merchandising decision.Arthur Jacobs who testified concerning this meeting was unable torecall whether the explanation was offered by Dan Flanagan, Gene DeChns-tofaro, or Jack Crowley. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a time subsequent to the San Mateo meeting with Safe-way Stores, there followed a meeting at the offices of Re-spondent which Arthur Jacobs attended. Also in attendancewas Milton Barker, a representative of Arden-Mayfair, Inc.Jack Crowley was present. Either Dan Flanagan or GeneDeChristofaro was present.' Six or seven individuals affiliatedwith UFWOC were present, including those who had at-tended the earlier Safeway meeting. Attorney Jerry Cohn andFred Ross identified with UFWOC attended.At the outset of the meeting it was explained by the AFL-CIO representative - either Flanagan or DeChristofaro -that "they were asking" Arden-Mayfair to remove tablegrapes from sale on the store shelves. The trade union repre-sentative explained in detail the trade union position thatthere were no "fair" California grapes being disseminated togrocery stores at the time in question because of the natureof the farm labor dispute. It was further stated that the unionswere working together in the matter through their variouslabor councils and that the "wholesale unions" would nothandle the grapes. During the course of the meeting, theboycott of California table grapes being conducted in easterncities was discussedas wasthe rates of pay being received byfarm workers. At the conclusion of the meeting, MiltonBarker stated that the issue posed was one involving a mer-chandising decision and did not constitute a "labor decision."Barker stated that he would report the matter to his companyand would convey the company answer to the Union throughArthur Jacobs.'On or about August 22, 1968, a series of meetings wasconducted at the offices of the San Francisco Labor Council.Representatives of various retail grocery store entities at-tended the meetings. Thomas Kane, in his capacity as a staffrepresentative of the Food Employers, also attended the se-ries of meetings. Arthur Jacobs attended only portions ofsome of themeetings.Jack Crowleywas inattendance aswere Claude Jinkerson, Art Carter from the Contra CostaCentral Labor Council, and a representative of Local 115 ofthe Meat Cutters. Additionally, several individuals affiliatedwith UFWOC were in attendance.Separate meetings were held with each employer and dur-ing the course of the day meetings were held with DiamondProperties; Lucky Stores; Lee Brothers; Quality Foods, Inc.;Cala Foods; and Purity Stores. Each separate meeting fol-lowed essentially the same pattern. Each meeting commencedwitha statementby Jack Crowley to the effect that "variousunions" were working through the central labor councils inorder to assist in the boycott of California table grapes. Crow-ley stated that theseunionshad the "full cooperation ofwholesaleunions" andthat those latterunionswould not behandling tablegrapes.At the various meetings, after makinghis opening comments, Crowley asked the employer repre-sentative present if his company would agree to the removalof table grapes from sale. There followed at the separatemeetingsa general discussion which included a summation bya representative of UFWOC or of the AFL-CIO of the back-ground of the table grape dispute.During the course of the meeting held with Diamond Prop-erties, Jack Crowley stated that on August 26 the LaborCouncil would meet to determine what kind of strike sanctionwould be issued by the Council. Crowley further stated thathe could notassureDiamond Properties that the picketingwould be limited to retail outlets but asserted that it mightextend to docks or warehouses as well. Crowley further statedwith respect to the picketing that the Council "was not sure"what kind of picketing would be involved. He asserted that"itmight not be simply informational" in nature. During thissamemeeting, Claude Jinkerson also observed that the Coun-cilwas uncertain what kind of picketing would be involved.Jinkerson also observed that the picketing might not be lim-ited to retail outlets, and he stated that the distribution cen-ters of larger firms were possible picketing sites. Jinkersonalso observed that the picketing might "go beyond" informa-tional picketing.At the meeting with Purity Stores, the representative ofPurity,Howard Houston, inquired if all unions were par-ticipating in the boycott effort. Jack Crowley assured Hous-ton that all unions were participating. Houston sought toextract a guarantee that there would be no picket line "trou-ble," and Crowley stated that he could not give such a guar-antee as to the "picketlines asthey might appear." Duringthe course of the meeting, Houston asked if there would beany effort to "cut off the grapes at their source" as opposedto limiting their sale at the retail market. Jack Crowley an-swered that efforts were being made to "cut off" the grapesat their source.'One of the meetings held on August 22 was with LuckyStores, represented on this occasion by William Shea, vicepresident in charge of labor relations. Arthur Jacobs andThomas Kane were also present during the meeting. JackCrowley was present, as were Claude Jinkerson and Al Lom-bardi of Meat Cutters Local 115. Dan Flanagan of the AFL-CIO and Art Carter of the Contra Costa Labor Council werein attendance. Three or four individuals affiliated with theUnited Farm Workers Organizing Committee attended thismeeting.Jack Crowley commenced the meeting by identifying him-self as a representative of the San Francisco Labor Counciland by introducing Dan Flanagan as thepersonalrepresenta-tive of George Meany of the AFL-CIO. Other individualspresent were introduced to Shea. Thereupon, Crowley de-scribed the plight of the farm workers in the grape industryin California and stated that Flanagan was present as a repre-sentative of the AFL-CIO because the Farm Workers wereaffiliated with the AFL-CIO. Crowley stated that the unionsaffiliated with the San Francisco Labor Council had given fullsupport to the grape boycott activities of UFWOC and as-serted that individual local unions affiliated with the SanFrancisco Labor Council had committed themselves to sup-port the boycott activity. Additionally, thoseunions hadagreed, according to Crowley, not to handle any table grapesthat were being marketed. Crowley then stated that he wouldlike to have the commitment of Lucky Stores that Luckywouldceasehandling the table grapes. Crowleysuggestedthat it would be desirable to determine the matter "in thisfashion" rather than to subject the company to "such picket-ing activity" as theunionsmight be able to bring to bear onthe company. Crowley requested a commitment from Shea.Shea responded that if he had to give a commitment immedi-ately that it would be a negative one. Thereupon, Crowleystated that he desired Lucky Stores to communicateits inten-tion prior to 5 p.m. on the following Friday. Crowley statedthat, absent a commitment to cease handling the California'The foregoing is based on the credited, unrefuted testimony of ThomasKane With respect to union participation in the grape boycott, I specificallyArthur Jacobs who testified concerning this meeting could not recallcredit the testimony of Kane to the effect that at the meeting with Puritywhich individual attended However, he testified that only one of the twoStores, in contradistinction to the meetings with other employers whereinwas in attendancehe referred specifically to wholesale unions as refusing to handle California6All of the foregoing is based on the credited and unrefuted testimonytable grapes, Crowley stated that "all unions" would participate in theof Arthur Jacobsboycott. SAN FRANCISCO LABOR COUNCIL, AFL-CIOtable grapes, Lucky would be subjected to picketing and boy-cott activity. Crowley specified Local 648 of the Retail Clerksand Local 115 of the Meat Cutters as retail locals whichwould support the boycott activity.3.Table grape shipmentsPursuant to brokerage arrangements, California tablegrapes handled by Lucky Stores are shipped directly from thegrower to the distribution center of Lucky Stores located inSan Leandro, in Alameda County. Upon arrival at the SanLeandro distribution center the grapes are handled by ware-housemen represented by Local 853 of the Teamsters. Thetable grapes are delivered from the San Leandro facility to thevarious retail stores of the Lucky chain by employees affi-liated with Local 70 of the Teamsters.' The Teamsters Unionis not affiliated with the San Francisco Central Labor Counciland the San Leandro facility located in Alameda County iswithin the jurisdiction of the Alameda County Central LaborCouncil.'Teamsters represent certain employees at thewholesale distribution centers in the area.CONCLUSIONSThe evidence establishes the existence at all material timesof a primary labor dispute between UFWOC and growers ofCalifornia table grapes. Similarly established is the existenceat relevant times during August 1968 of a definitive policy onthe part of Respondent to lend support and assistance toUFWOC in its efforts to effectuate a boycott of Californiatable grapes. In support of the complaint which allegesthreats, coercion, and restraint by agents of Respondent vi-olative of Section 8(b)(4)(ii)(B) of the Act, the General Coun-sel alludes to certain statements which, it is asserted, ex-ceeded the bounds of permissible persuasion and appeal forcooperation. The Respondent asserts, however, that certainof the statements on which the General Counsel relies werenot made by its agents and, in any event, that the statementsin question depict and portend nothing more than the possi-bility of lawful consumer picketing in support of a nationwideboycott of California table grapes.The Board has held that, absent accompanying acts ofcoercion, the secondary boycott provisions of the Act are notviolated by a mere request of a union addressed to a neutralemployer that the neutral withhold patronage from an em-ployer with whom the requesting union has a primary labordispute." Nor are those provisions of the Act violated by amere union request to a neutral employer to cease doingbusiness with a primary employer, when the request in ques-tion merely seeks the cooperation of the neutral and carriesa disclaimer of any intention to threaten the neutral em-ployer."However, the Board has held that, given a pro-scribed object, threats of picketingwhich are without restric-There is insufficient evidence in the record to reveal whetherLucky'sprocedures are typical of those of other retail grocery stores in the area9All of the foregoing relating to the meetingwith LuckyStores anddelivery of table grapes to Lucky is based on the credited and unrefutedtestimony of William Shea. I specifically credit the testimony of Shea to theeffect that at the meetingwith LuckyStores Crowley did not state in termsor substance that only the wholesale unions would refuse to handle Cali-fornia table grapes shipped to Lucky stores.I further credit Shea's testimonyto the effect that Crowley did not state in terms that the picketing activitythat would evolve from the refusal of Lucky Stores to cease handling tablegrapes would be "informational" only.10American Federationof TV &Radio Artists,150 NLRB 467, 469." SeeTruck Drivers&Helpers LocalUnion No.592,affiliated withInternational Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica(Estes Express Lines, Inc),181 NLRB No. 121.265tion or limitationviolate Section 8(b)(4)(ii)(B) of the Actwhen lodged by a unionagainst asecondary employer.12In agreement with the General Counsel, I find that by andthrough statements of its agents Crowley and Jinkerson Re-spondent unlawfully threatened neutral employers for an ob-ject proscribed by the Act." Thus, the evidence of recordestablishes that at a meeting with Diamond Properties on orabout August 26 both Crowley and Jinkerson threatenedpicketing of retail outlets as a likely consequence of Dia-mond's failure to honor Respondent's request to remove tablegrapes from sale, and both articulated the concept that thepicketing might extend beyond the retail stores to shippingand distribution centers of the retail grocery concerns of thearea.Both refrained from defining the character of the picket-ing and conveyed, in words, the possibility that the picketingmight be more than informational in nature. Similarly, Crow-ley conveyed to the respective representatives of Purity Storesand Lucky Stores a threat of picketing, which, as with Dia-mond Properties, was not limited or restricted as to charac-ter. Thus imbued, and considering the declared congressionalobjective of "shielding unoffending employers and othersfrom pressures in controversies not their own,"" I conclude,and find, that the foregoing constituted threats within themeaning of Section 8(b)(4)(ii)(B) of the Act.I find, contrary to the contention of the Respondent, thatthe aforesaid conduct of Respondent does not fall within theambit and reach of theServetteandTree Fruitsdecisions,supra.InServettethe Court decided that a mere requestaddressed to a secondary employer asking that it cease doingbusiness with a struck primary employer isnot itselfviolativeof Section 8(b)(4)(ii)(B) of the Act. The Court further decidedthat, under the publicity proviso to Section 8(b)(4), secondaryemployers are not threatened when legitimate cease doingbusiness appeals are accompanied by warnings that the placeof business of the secondary employer would be subjected tohandbilling and when handbills were actually distributed.However, in reaching this decision, the Court drew the dis-tinction between this proviso-exempted conduct which con-stituted a mere request for voluntary cooperation on the partof the secondary employer and conduct which by its naturehad the effect of coercing a secondary employer into acquies-cence. InTree Fruitsthe Court found no congressional planto proscribe all peaceful consumer picketing at secondarysitesand found that such picketing, which had an object ofpersuading the secondary employer therein to cease handlingproducts sold by the primary employer against whom thepicketing union was conducting a strike, was not precludedby the provisions of Section 8(b)(4)(ii)(B) of the Actin cir-cumstances wherein prior to setting up the picket line themanagers of the picketed secondary establishment had been" Suffolk County District Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, and Local 2669 (T & DRoofing Co., Inc.),173 NLRB No. 188,Sheet Metal Workers InternationalAssociation(S.M. Kisnerand Sons),131 NLRB 1196, 1202, 1203;GeneralDrivers, Chauffeurs and Helpers, Local Union No. 886 (The Stephens Com-pany),133 NLRB 1393, 1395, 1396." I find no merit in Respondent's contention that Jinkerson's statementsat the meetings in question were not attributable to Respondent.Not onlywas Jmkerson at the time in question a member of Respondent's executivecommittee which was specifically empowered by Respondent's constitutionand bylaws to act for the Respondent Council in tradeunion matters in theinterim between meetings, but Jinkerson made statements in the presenceof Jack Crowley, another committee member and an officer of Respondent,which were in furtherance of the avowed purposes of the meetings in ques-tion and which were consistent with those made by Crowley. Moreover,Jinkerson's statements were in no manner refuted or disavowed by CrowleyI thus find Jmkerson's statements to be binding on Respondent." N.L.R.B. v. Denver Building and Construction Trades Council,341US 675, 692 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvised bythe unionthat the picketing was only an appeal tocustomers and that there would be no interference with storework or deliveries of merchandise.It isapparent that the ruleof neitherServettenorTree Fruitsis applicable here for Re-spondent in warning of picketing went beyond a mere requestfor cooperation and gave no assurance that the picketingwould be limited to appeals to consumers. What in actualityis "veiled coercion of secondary employers, cannot by thesimple use of the words `consumer directed' be given statu-tory protection."i5Indeed, the coercive nature of the aforesaid veiled threatsgains greater definition when it is considered that the state-ments were made in context of admonitions, that, as withDiamond, strike sanctions were being considered and wereimminent, or that, as with Lucky, deadlines were specified fora decision by the company on the question of withdrawingtable grapes from sale. Further, these warnings of picketingwere made in context of statements projecting a refusal ofunionsparticipating in the boycott effort to handle Californiatable grapes. I find these statements in themselves constitutethreats unlawful under Section 8(b)(4)(ii)(B) for their practi-cal effect was to inform neutral employers that, if they did notcooperate with the unions by removing California tablegrapes from their respective stores, theunionswould with-hold those services required of union members to renderCalifornia table grapes marketable and available for sale toretail customers. Statements having a similar import andmeaninghave been held to constitute conduct proscribed bySection 8(b)(4)(ii)(B) of the Act.i6 Contrary to Respondent,these statements are not purged of their illegality by the factthat to some employers only the "wholesale" unions werespecified as the entities which would refuse to handle thegrapes. In point of fact, no such distinction as between"wholesale" and "retail"unions wasmade to the representa-tive of Lucky; and to all employers the "refusal to handle"statement was made in context of underscoring given to theunity among all unions in the effort to assist in the grapeboycott and the coordinated nature of this effort.Signifi-cantly, the statements of unity and cooperation were givencurrency repeatedly at meetings presided over by an officer ofRespondent and held under Respondent's auspices. Thethreat implicit in the statement made to Lucky is apparent;it is not rendered less viable as to other neutrals by reason ofthe lack of affiliation of the Teamsters "wholesale" unions inRespondent Council. That Respondent may not have had thecapacity to fully implement the warning it transmitted doesnot change their violative character."Further, I specifically conclude and find that the foregoingthreats and acts of coercion were for anobjectproscribed bySection 8(b)(4)(ii)(B) of the Act. The record establishes thatat no time pertinent herein did Respondent have a labordispute with any of the retail grocery concerns which are heredesignated as neutrals. Moreover, the record establishes con-clusively the existence of a labor dispute between UFWOCand Pagliarulo et al., Barr, Giumarra Vineyards, and othergrowers of California table grapes. The record also amplydiscloses that the efforts undertaken by Respondent in sup-port of UFWOC were related principally, if not exclusively,to a question of labor relations between UFWOC, on the one15N.L.R.B. v.Millmen & Cabinet Makers Union, Local No. 550,367F.2d 953 (C A. 9), enfg 153 NLRB 128515Highway Truckdrivers & Helpers, Local No. 107, etc. (Riss & Company,Inc.),130 NLRB 943, 947;Truck Drivers and Helpers Local Union No. 355(A.S.Abell Company),183 NLRB No. 99" SeeXL R.B. v. Associated Musicians of Greater New York,226 F.2d900 (C A.2),N.L.R.B. v. Laundry, Linen Supply & Dry Cleaning DriversLocal 928,262 F.2d 617 (C.A.9)hand,and Pagliarulo,Barr,Giumarra Vineyards,and othergrowers of California table grapes,on the other hand.In thiscircumstance,the Respondent's conduct was secondary innature and was proscribed by Section 8(b(4)(ii)(B) of theAct."Uponthe foregoing findings of fact and the entire recordin this case,Imake the following:CONCLUSIONS OF LAW1.Lucky Stores; Safeway' Stores, Inc.; Arden-Mayfair,Inc.;Cala Foods; Lee Bros.; Quality Foods; Purity Stores,Inc.; Diamond Properties, Inc.; Food Employers Labor Rela-tions Association, Inc.; Pagliarulo et al.; Barr; and GiumarraVineyards are employers and persons engaged in commerceand in an industry affecting commerce within the meaning ofSections 2(2), (6), and (7) and 8(b)(4)(ii)(B) of the Act.2.San Francisco Labor Council, AFL-CIO, is a labororganization within the meaning of Section 2(5) and Section8(b) of the Act.3.By threatening, coercing, and restraining Lucky Stores;Safeway Stores, Inc.; Arden-Mayfair, Inc.; Cala Foods; LeeBros.; Quality Foods; Purity Stores, Inc.; Diamond Proper-ties, Inc.; and Food Employers, as found herein, with anobject of forcing or requiring the aforesaid persons and em-ployers to cease using, selling, handling, transporting, or oth-erwise dealing in the products of Pagliarulo et al., Barr, andGiumarra Vineyards, Respondent engaged in, and is engag-ing in, unfair labor practices proscribed by Section8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair laborpractices proscribed by Section 8(b)(4)(ii)(B) of the Act, Ishall recommend that it cease and desist therefrom and thatit take certain affirmative action designed to remedy its unfairlabor practices and to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:19ORDERRespondent, San Francisco Labor Council, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Threatening, coercing, or restraining Lucky Stores;Safeway Stores, Inc.; Arden-Mayfair, Inc.; Cala Foods; LeeBros.; Quality Foods; Purity Stores, Inc.; Diamond Proper-ties, Inc.; and Food Employers Labor Relations Association,Inc.; or any person engaged in commerce, or an industryaffecting commerce, to cease using, selling, handling, trans-" SeeTruck Drivers and Helpers LocalUnionNo. 355, etc, supra.As thecease-doing-business object was implicit and foremost in Respondent's con-duct, the Respondent is not aided by the fact that the threats emerged froma union policy having arguably valid social objectives. Cf.N.L.R.B. v. Inter-nationalLongshoremen's Association and Local 1355 [Ocean Shipping Ser-vice,Ltd.],332 F.2d 992,998-999 (C.A 4)." In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes SAN FRANCISCO LABOR COUNCIL, AFL-CIOporting, or otherwise dealing in the products of Pagliarulo etal.;Barr;and/or Giumarra Vineyards.2. Take the following affirmative action designed to effectu-ate the policies of the National Labor Relations Act, asamended:(a) Post in conspicuous places at its business office, meetinghalls, and all other places where notices to members arecustomarily posted signed copies of the attached noticemarked "Appendix."' Copies of said notice, on forms to beprovided by the Regional Director for Region 20, after beingsigned by an authorized representative of Respondent, shallbe posted immediately upon receipt thereof and be main-tained by it for a period of 60 consecutive days thereafter.Because of the nature of the structure and organization ofRespondent as a labor council, I shall further direct thatcopies of said notice, after being duly signed by an authorizedrepresentative of Respondent, be transmitted to each localunion and/or labor organization which is a member of Re-spondent and that each local union and/or labor organizationpost said notices in their respective meeting halls and otherplaceswhere notices to their members are customarilyposted. Said notices shall be posted immediately upon receiptthereof and shall be maintained for a period of 60 consecutivedays thereafter. Reasonable steps shall be taken to insure thatall aforesaid notices are not altered, defaced, or covered byany other material.(b) Sign and furnish to the aforesaid Regional Director, onforms to be supplied by him, sufficient copies of the attached"Appendix" for posting by Lucky Stores; Safeway Stores,Inc.;Arden-Mayfair, Inc.; Cala Foods; Lee Bros.; QualityFoods; Purity Stores, Inc.; Diamond Properties, Inc.; andFood Employers Labor Relations Association, Inc.; said em-ployers being willing, at all places where notices to employeesare customarily posted. Said copies, after being signed by dulyauthorized representatives of Respondent, shall be forthwithreturned to the aforesaid Regional Director for disposition byhim.(c)Notify the Regional Director of the National LaborRelations Board for Region 20, in writing, within 20 days2° In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "267from the date of the receipt of this Decision, what steps theRespondent has taken to comply herewith."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, restrain, or coerce LuckyStores; Safeway Stores, Inc.; Arden-Mayfair, Inc.; CalaFoods; Lee Bros.; Quality Foods; Purity Stores, Inc.;Diamond Properties, Inc.; Food Employers Labor Rela-tions Association, Inc.; or any other person engaged incommerce or in an industry affecting commerce, to ceaseusing, selling, handling, transporting, or otherwise deal-ing in the products of Pagliarulo Fruit Co., Inc.; JohnPagliarulo, Inc.; John A. Pagliarulo; Paul A. Pagliaruloand John Pagliarulo & Sons; Barr Packing Company;and/or Giumarra Vineyards or to cease doing businesswith the aforesaid growers and shippers of CaliforniaTable Grapes.SAN FRANCISCO LABORCOUNCIL, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal Building, Box 36047, 450 Golden Gate Avenue, SanFrancisco, California 94102, Telephone 556-3197.